Case 1:19-cr-00390-RC Document 100 Filed 07/21/21 Page1of1

FILED

CO $26 Rev 5/2018 JUL 2 | 2021

Clerk, U.S. District ane

Bankruptcy Cou
UNITED STATES DISTRICT AND BANKRUPTCY COURTS yours

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

)
)
VS. ) Criminal Case No.: 19-390 (RC)
)
)
Michael Jabaar Wilkins )

)

WAIVER OF TRIAL BY JURY

 

With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

Defendant

Counsel for Defendant

   

   

Mited States

torney

at

   
 

LA Date: July 21, 2021

 

Rudolph Contreras

United States District Judge
